—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about January 19, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts that, if committed by an adult, would have constituted the crime of attempted sexual abuse in the third degree (two counts), and placed him on probation for two years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence. The element of intent to obtain sexual gratification could clearly be inferred from the totality of the circumstances (see, Matter of Kenny O., 276 AD2d 271, lv denied 96 NY2d 701). *337His conduct was clearly sexual and cannot be characterized as “horseplay.” Concur — Sullivan, P. J., Williams, Tom, Mazzarelli and Andrias, JJ.